Citation Nr: 0010652	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture, cervical spine, with cervical 
neuralgia, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.  The veteran was on active duty for training when he 
injured his cervical spine in an automobile accident in June 
1987.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's limitation of motion of the cervical spine 
is severe and he has demonstrable deformity of the vertebral 
body.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, and no more, for 
residuals of a compression fracture, cervical spine, with 
cervical neuralgia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.71a, Diagnostic Codes 5285, 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptomatology presented by his 
residuals of a compression fracture of the cervical spine has 
increased in severity, and that he now has significant loss 
of range of motion.  The Board acknowledges his contentions; 
however, the preliminary question before it is whether the 
veteran has satisfied his burden of submitting a well-
grounded claim, and if so, whether the VA has properly 
assisted him in the development of that claim.  An allegation 
that a service-connected disability is more severe is 
sufficient to establish a well-grounded claim for a higher 
evaluation.  See Caffrey v. Brown, 6 Vet.App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Thus, his claim for an increased rating for residuals of a 
compression fracture of the cervical spine is well grounded.  
In other words, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that the record contains all relevant evidence 
necessary for an equitable disposition of this appeal, and no 
further assistance to the veteran is required.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In making its determination, the Board bases the 
assigned rating, as far as practicable, on the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Although 
regulations require that the disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

In this case, the RO service connected the veteran's 
residuals of a compression fracture of the cervical spine in 
January 1988 and his disability is currently evaluated at 30 
percent.  Diagnostic Code (DC) 5285, which governs residuals 
of compression fractures of the vertebra, directs that a 60 
percent evaluation be assessed for injuries without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, DC 5285 directs that the VA should 
evaluate the disability in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  Because the competent 
medical evidence does not show that the veteran has abnormal 
mobility requiring a neck brace (jury mast), the VA has rated 
the veteran under DC 5290, which governs the rating for 
limitation of motion of the cervical spine.  Under that code, 
a 30 percent evaluation is warranted for severe limitation of 
motion of the cervical spine.  Thus, the veteran has been 
rated at the highest possible evaluation for residuals of a 
compression fracture of the cervical spine under DC 5290 
based on this severe limitation of motion.  However, the 
veteran may receive another 10 percent under DC 5285 if the 
competent medical evidence shows that he has demonstrable 
deformity of a vertebral body.

A radiologic report dated in December 1987 revealed 20 degree 
kyphotic angle at the C4 to C5 level, and widening of the C1-
C2 and C4-C5 interspinous spaces, most likely secondary to 
ligament injury.  The veteran had cortical irregularities at 
the anterior and superior aspects of the 5th and 6th cervical 
vertebrae, which may have represented an old trauma.  A VA 
medical examination report dated in January 1988 showed that 
the veteran had "a normal range of motion in all directions 
with only mild subjective complaints, without any limitation 
demonstrated."

A February 1989 medical progress note reflects that the 
veteran was thrown out of the front seat of the passenger 
side of the car when the driver fell asleep at the wheel.  
The veteran recuperated, however, and he wore a rigid 
cervical brace for about 45 days.  At that time, he moved 
very slowly and deliberately, but he had full range of motion 
of the cervical spine.

A radiology report dated in July 1994 showed that the 
veteran's spinal alignment was normal.  Although the report 
reflected that there was reversal of the normal cervical 
curve, the X-ray identified no acute bony injury or 
abnormality at that time.

A VA examination report dated in April 1998 shows that the 
veteran had decreased range of motion in his cervical spine.  
His cervical spine flexion was 20 degrees, extension was 10 
degrees, rotation was 35 degrees, and lateral bending was 20 
degrees.  The examiner diagnosed cervical neuralgia and 
residuals of traumatic cervical spine injury.  He also 
diagnosed neck pain as secondary to the reported fracture of 
the cervical spine with resultant reverse lordosis.

During a VA examination in January 1999, the veteran reported 
that at one point he was hospitalized at Fort Leonard Wood 
for two weeks because he was rear-ended on his way to 
physical therapy and he stated that he re-injured his neck 
and lower back at that time.  He also reported that three 
weeks prior to the examination, he had gone dancing with his 
wife and about a day later, while he was blowing his nose, he 
had a muscle spasm and was unable to turn his neck.  On 
physical examination, the veteran was able to sit on the 
table with his spine in good alignment, but he held his spine 
straight and looked "out of the sides of his eyes at the 
examiner."  Although this is a rather cryptic comment, it is 
reasonable that the examiner was inferring that the veteran 
had trouble turning his neck, and he was forced to use only 
his eyes when visually following the examiner because of 
impaired motion of the neck.  The cervical spine had flexion 
at 39 degrees with complaint of pain from 29 degrees up until 
39 degrees.  Extension was at 15 degrees with complaint of 
pain in the cervical spine.  Rotation was at 50 degrees to 
the left and 45 degrees to the right.  The veteran complained 
of pain in the cervical spine when he was lateral bending and 
lateral flexing.  The examiner stated that the veteran had 
cervical radiculopathy trapezius and muscle spasm.

An MRI consultative report of the cervical spine showed loss 
of height of the C5 and C6 vertebral bodies with reversal of 
curvature at C4 to C5.  The examiner could identify no 
evidence of focal lesion of the cord or evidence of a 
herniated disc.

A CT scan of the cervical spine in April 1999 showed that 
from C1 to T1 the spinal canal was normal.  The examiner 
noted no intra or extradural abnormality.  No compromise of 
dural space was seen.  The apparent cord outline was normal.  
The visualized bony structures showed no abnormality.  The 
examiner reported that the CT examination of the cervical 
spine was normal.

A VA examination report dated in May 1999 shows that the 
veteran had significant tenderness, especially along the 
posterior cervical spinous area localized on the left side.  
The veteran had significant pain radiating from the left side 
of his neck to his left upper scapular region and he had 
trigger points over his trapezius.  The veteran grimaced when 
the examiner asked him to perform active range of motion in 
his neck.  Cervical spine flexion was 10 degrees; extension 
was 12 degrees; lateral flexion to the right was 26 degrees 
and to the left was 30 degrees.  Bilateral rotation was about 
50 degrees.  The examiner diagnosed traumatic cervical spine 
injury with secondary cervical neuralgia as a result of a 
motor vehicle accident.  The examiner further reported that 
the veteran was symptomatic and he had significant functional 
impairment.  The veteran had loss of height of the C5 to C6 
vertebral bodies with reversal of curvature of C4 to C5.

Considering this medical evidence, the Board concludes that 
the veteran's cervical spine symptomatology does indeed 
warrant the maximum evaluation allowable under the applicable 
rating criteria.  The Board is basing this decision on the 
severe loss of motion of the cervical spine, as recorded 
during the recent VA examinations in January 1999 and May 
1999.  The Board further finds that the loss of height in his 
C5 and C6 vertebrae constitutes demonstrable deformity of the 
vertebral body so as to warrant an additional 10 percent 
under DC 5285.  The MRI consultative report dated in April 
1999 clearly shows that the veteran had loss of height of the 
C5 and C6 vertebral bodies.  This height loss of the C5 and 
C6 vertebral bodies can reasonably be attributed to the June 
1987 accident.  As noted above, an X-ray taken in December 
1987 showed that there were cortical irregularities at the 
anterior and superior aspects of the 5th and 6th cervical 
vertebrae.  Thus, the Board finds that an additional 10 
percent is warranted under DC 5285.  Although the veteran did 
not manifest serious symptoms when he was first injured in 
the automobile accident many years ago, the competent medical 
evidence shows that the veteran has been increasingly 
symptomatic over the ensuing years.



ORDER

An evaluation of 40 percent, and no more, for residuals of a 
compression fracture, cervical spine, with cervical neuralgia 
is granted, subject to the regulations governing the payment 
of monetary benefits.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


